This is an appeal from the action of a district court of Dallas county in granting a temporary writ of injunction, restraining Ozz Mowers, appellant, from disposing of any portion of a large community estate pending the trial of the suit for divorce filed by Mary Mills Mowers, appellee, against appellant.
Appellee's petition alleges a valid common-law marriage, legal grounds for a divorce, and prays for a partition of the community estate. It also contains allegations duly verified sufficient, in substance, to warrant the action of the court in issuing the temporary writ of injunction. Neither party has filed briefs, and, as the petition constitutes the entire record before this court, it necessarily follows that the judgment of the trial court must be affirmed.
Affirmed. *Page 1119